 


114 HR 2580 RH: LTCH Technical Correction Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 113
114th CONGRESS 1st Session 
H. R. 2580
[Report No. 114–156] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 29, 2015 
Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means 
 

June 16, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 29, 2015




A BILL 
To provide for a technical change to the Medicare long-term care hospital moratorium exception, and for other purposes. 
 

1.Short titleThis Act may be cited as the LTCH Technical Correction Act of 2015. 2.Technical change to the Medicare long-term care hospital moratorium exception (a)In generalSection 114(d) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(b) and 10312(b) of Public Law 111–148, section 1206(b)(2) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), and section 112 of the Protecting Access to Medicare Act of 2014, is amended, in paragraph (7), by striking The moratorium under paragraph (1)(A) and inserting Any moratorium under paragraph (1) in the matter preceding subparagraph (A).
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of section 112 of the Protecting Access to Medicare Act of 2014. 3.Modification to Medicare long-term care hospital high cost outlier paymentsSection 1886(m) of the Social Security Act (42 U.S.C. 1395ww(m)) is amended by adding at the end the following new paragraph:

(7)Treatment of high cost outlier payments
(A)Adjustment to the standard Federal payment rate for estimated high cost outlier paymentsUnder the system described in paragraph (1), for fiscal years beginning on or after October 1, 2016, the Secretary shall reduce the standard Federal payment rate as if the estimated aggregate amount of high cost outlier payments for standard Federal payment rate discharges for each such fiscal year would be equal to 8 percent of estimated aggregate payments for standard Federal payment rate discharges for each such fiscal year. (B)Limitation on high cost outlier payment amountsNotwithstanding subparagraph (A), the Secretary shall set the fixed loss amount for high cost outlier payments such that the estimated aggregate amount of high cost outlier payments made for standard Federal payment rate discharges for fiscal years beginning on or after October 1, 2016, shall be equal to 99.0625 percent of 8 percent of estimated aggregate payments for standard Federal payment rate discharges for each such fiscal year.
(C)Waiver of budget neutralityAny reduction in payments resulting from the application of subparagraph (B) shall not be taken into account in applying any budget neutrality provision under such system. (D)No effect on site neutral high cost outlier payment rateThis paragraph shall not apply with respect to the computation of the applicable site neutral payment rate under paragraph (6), except for the standard Federal payment rate portion of blended payment rates determined under subparagraph (B)(iii)(II) of such paragraph..
 

June 16, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
